Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into by and between
Tower Hill Mines (US) LLC (hereafter “Company”), and Donald C. Ewigleben
(hereafter “Executive”). Company and Executive shall be collectively referred to
as “the Parties.”

 

1.                                      Effective Date and Commencement of
Employment.

 

(a)                                 This Agreement shall be effective on
September 19, 2012 (“Effective Date”). Executive hereby represents and warrants
that as of the Effective Date, he has given written notice to his previous
employer, Uranium Resources, Inc. (“URI”), that he has resigned from his
employment with URI and there are no provisions of his employment agreement with
URI that may otherwise conflict with or prohibit Executive from executing this
Agreement and fully performing his duties and responsibilities hereunder.

 

(b)                                 Executive’s employment with the Company
shall commence on September 19, 2012 (the “Employment Commencement Date”).

 

(c)                                  The period commencing on the Employment
Commencement Date and ending at the close of business on the date that this
Agreement and Executive’s employment is terminated (“the Termination Date”)
shall constitute the “Employment Period.”

 

(d)                                 Notwithstanding any other provision of this
Agreement, this Agreement may be terminated at any time during the Employment
Period in accordance with Section 6.

 

2.                                      Position. During the Employment Period
(as defined in Section 1 hereof), the Company shall be Executive’s employer, and
Executive shall serve as President and Chief Executive Officer of the Company
and each of its affiliates, including but not limited to International Tower
Hill Mines Ltd. (“ITH”), reporting directly to the Board of Directors of ITH
(the “Board”). Executive shall hold all other positions as deemed necessary by
the Board. On the Termination Date, Executive shall be deemed to have resigned
from all positions held with all affiliates of the Company, including ITH.

 

3.                                      Duties and Responsibilities of
Executive.

 

(a)                                 During the Employment Period (as defined in
Section 1 hereof) and except as set forth below, Executive shall devote his full
time and attention during normal business hours to the business of the Company
and its affiliates, including ITH, will act in the best interests of the Company
and its affiliates, including ITH, and will perform with due care his duties and
responsibilities. Notwithstanding the foregoing, for a period of up to the first
forty-two (42) calendar days of Executive’s employment with the Company,
Executive may be in a transition period and perform services for URI as follows:

 

(i)                                     For the first twelve (12) calendar days
of the Employment Period, Executive shall spend the majority of each standard
business day working on matters for URI, provided that Executive also performs
duties, as

 

1

--------------------------------------------------------------------------------


 

needed, for the Company, and fulfills his fiduciary obligations toward the
Company.

 

(ii)                                  For the thirteenth (13th) through
forty-second (42nd) calendar days of the Employment Period, Executive shall
spend the majority of each standard business day working on matters for the
Company, provided that Executive shall be permitted to also perform duties for
URI so long as such duties do not interfere with his duties or fiduciary
obligations of the Company.

 

(b)                                 Executive’s duties will include those
normally incidental to the position of President and Chief Executive Officer (to
include the duties set forth in Exhibit A), as well as such additional duties
consistent therewith as may be assigned to him by the Board. If, in its sole and
complete discretion, the Board changes Executive’s title and/or Executive’s
reporting responsibilities, the Board may make such changes, and such changes
shall thereafter apply for purposes of this Agreement, subject only to the
provisions of Section 7(c) hereof.

 

(c)                                  Executive agrees to cooperate fully with
the Board and not engage directly or indirectly in any activity that materially
interferes with the performance of Executive’s duties hereunder. During the
Employment Period, Executive will not hold outside employment, or perform
substantial personal services for parties unrelated to the Company, without the
advance written approval of the Board; provided, that it shall not be a
violation of this Agreement for Executive to (i) serve on any corporate, civic,
or charitable boards or committees (except for boards or committees of any
business organization that competes with the Company or its affiliates,
including ITH, in any business in which they are regularly engaged), so long as
such service does not materially interfere with the performance of Executive’s
duties and responsibilities under this Agreement, as the Board in its reasonable
discretion shall determine, (ii) manage personal investments, (iii) take
vacation days and reasonable absences due to injury or illness as permitted by
the general policies of the Company, or (iv) perform services for URI in
accordance with Section 3(a)(i) and (ii).

 

(d)                                 Executive represents and covenants to the
Company that he is not subject or a party to any employment agreement,
non-competition covenant, non-solicitation agreement, nondisclosure agreement,
or any other agreement, covenant, understanding, or restriction that would
prohibit Executive from executing this Agreement and fully performing his duties
and responsibilities hereunder.

 

(e)                                  Executive acknowledges and agrees that
Executive owes the Company and its affiliates, including ITH, a duty of loyalty
and that any obligations described in this Agreement are in addition to, and not
in lieu of, any obligations Executive owes the Company as a matter of law.

 

4.                                      Compensation.

 

(a)                                 Base Salary. Commencing on the Employment
Commencement Date, and during the Employment Period, the Company shall pay to
Executive an annual base salary of $500,000

 

2

--------------------------------------------------------------------------------


 

(the “Base Salary”), payable in conformity with the Company’s customary payroll
practices for executive salaries. For all purposes of this Agreement,
Executive’s Base Salary shall include any portion thereof which Executive elects
to defer under any nonqualified plan or arrangement.

 

(b)                                 Annual Performance Bonus. Executive shall be
eligible for an annual discretionary performance bonus with respect to each full
calendar year during the Employment Period (the “Annual Performance Bonus”),
beginning with the calendar year 2013, which shall, if earned, consist of a cash
payment targeted at 100% of Base Salary. The Board will, on an annual basis (at
or near the beginning of each full calendar year in such Employment Period)
establish performance objectives for Executive for the upcoming year, and will
communicate such objectives to Executive. The amount, if any, of the Annual
Performance Bonus will be determined by the Board, or the Compensation Committee
if designated this task by the Board, acting in its sole and complete discretion
but based on annual performance objectives established by the Board. A bonus
determination will be made by the Board typically within 90 calendar days of the
end of each calendar year and the Annual Performance Bonus, if any, will be paid
within 120 days of the end of the calendar year for which the Annual Performance
Bonus is awarded. Executive must be employed by the Company at the time of
payment of the Annual Performance Bonus to be entitled to payment of the Annual
Performance Bonus, except as provided in Sections 7(a), 7(b), and 7(c).

 

(c)                                  Equity Awards. Subject to the approval of
the Board and/or the Compensation Committee, as applicable, and, to the extent
necessary, subject to the reapproval of the 2006 Incentive Stock Option Plan of
ITH (“2006 Plan”) by the stockholders, the Company shall grant to Executive on
the Employment Commencement Date an option to purchase up to 1,000,000 ITH
common shares at a price per share equal to the fair market value of such shares
on the date of grant. The option grant shall be made under and subject to all
terms and conditions of the 2006 Plan, as amended and reapproved from time to
time, and shall generally have a 5 year term, with vesting to occur over 2
years, with 1/3 of the option to be vested on the grant date, and an additional
1/3 to be vested on both the first and second anniversary of the grant date. In
addition, Executive shall be eligible to receive future equity incentive awards
as determined in the sole discretion of the Board or the Compensation Committee,
as applicable.

 

5.                                      Benefits. Subject to the terms and
conditions of this Agreement, Executive shall be entitled to the following
benefits during the Employment Period:

 

(a)                                 Reimbursement of Business Expenses and
Travel. The Company agrees to promptly reimburse Executive for reasonable
business-related expenses, including travel expenses, incurred in the
performance of Executive’s duties under this Agreement in accordance with
Company policies. Executive understands and agrees that his position may entail
frequent and significant travel to places outside of Colorado, including to
Alaska.

 

(b)                                 Benefit Plans and Programs. To the extent
permitted by applicable law, Executive (and where applicable, his plan-eligible
dependents) will be eligible to participate in all benefit plans and programs,
including improvements or modifications of the same, then being actively
maintained by the Company for the benefit of its executive employees (or for an
employee population which includes its executive employees), subject in any
event to the

 

3

--------------------------------------------------------------------------------


 

eligibility requirements and other terms and conditions of those plans and
programs, including, without limitation, 401(k) plan, medical and dental
insurance, life insurance and disability insurance. The Company will not,
however, by reason of this Section 5(b), have any obligation to institute,
maintain, or refrain from changing, amending, or discontinuing any such benefit
plan or program.

 

(c)                                  Disability Insurance. The Company shall
maintain a disability insurance policy that will pay, upon Executive’s
termination due to Disability (as defined below), no less than 60% of the
Executive’s then-current Base Salary for the shorter of (i) two years, or
(ii) the duration of such Disability.

 

6.                                      Termination of Agreement and Employment.

 

(a)                                 Automatic Termination in the Event of Death.
This Agreement shall automatically terminate in the event of the Executive’s
death.

 

(b)                                 Company’s Right to Terminate. At any time
during the Employment Period, the Company shall have the right to terminate this
Agreement with the Company for any of the following reasons:

 

(1)                                 Upon Executive’s Disability (as defined
below);

 

(2)                                 For Cause (as defined in Section 7); or

 

(3)                                 For any other reason whatsoever, in the sole
and complete discretion of the Company.

 

(c)                                  Executive’s Right to Terminate. At any time
during the Employment Period, Executive will have the right to terminate this
Agreement with the Company for:

 

(1)                                 Good Reason (as defined in Section 7); or

 

(2)                                 For any other reason whatsoever, in the sole
and complete discretion of Executive.

 

(d)                                 “Disability.” For purposes of this
Agreement, “Disability” means that Executive has sustained sickness or injury
that renders Executive incapable, with reasonable accommodation, of performing
the duties and services required of Executive hereunder for a period of 90
consecutive calendar days or a total of 120 calendar days during any 12-month
period; provided, however, that any termination based on Disability will be made
in accordance with applicable law, including the Americans with Disabilities
Act, as amended.

 

(e)                                  “Notices.” Any termination of this
Agreement with the Company by the Company under Section 6(b) or by Executive
under Section 6(c) shall be communicated by a Notice of Termination to the other
party. A “Notice of Termination” means a written notice that (1) indicates the
specific termination provision in this Agreement relied upon and (2) if the

 

4

--------------------------------------------------------------------------------


 

termination is by the Company for Cause or by Executive for Good Reason, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. The Notice of Termination must specify Executive’s Termination Date.
The Termination Date may be as early as 14 calendar days after such Notice is
given but no later than 60 calendar days after such Notice is given, unless
otherwise agreed to by the Parties in writing or unless the termination is For
Cause, in which case the Termination Date may be immediate.

 

(f)                                   The termination of this Agreement shall
also result in the contemporaneous termination of Executive’s employment.

 

7.                                      Severance Payments.

 

(a)                                 Termination by the Company pursuant to
Section 6(b)(3). If the Company terminates this Agreement during the Employment
Period pursuant to Section 6(b)(3) hereof, then, except as set forth in
Section 7(c), the Company shall pay Executive the following severance, in a lump
sum, subject to all applicable withholdings, on the 60th day after the
Termination Date, provided that Executive has executed, not revoked, and any
period to revoke has lapsed, a full general release in favor of the Company and
its affiliates, including but not limited to ITH:

 

(1)                                 One year’s Base Salary; and

 

(2)                                 The portion, if any, of his Annual
Performance Bonus for the year in which the termination occurs based on the
degree of achievement of the relevant performance targets established for such
year through the date of termination, using pro-rated performance targets where
necessary to account for the shortened performance period.

 

(b)                                 Termination by Executive for Good Reason. If
Executive terminates this Agreement during the Employment Period pursuant to
Section 6(c)(1) hereof, then, except as set forth in Section 7(c), the Company
shall pay Executive the following severance, in a lump sum, subject to all
applicable withholdings, within on the 60th day after the Termination Date,
provided that Executive has executed, not revoked, and any period to revoke has
lapsed, a full general release in favor of the Company and its affiliates,
including but not limited to ITH:

 

(1)                                 One year’s Base Salary; and

 

(2)                                 The portion, if any, of his Annual
Performance Bonus for the year in which the termination occurs based on the
degree of achievement of the relevant performance targets established for such
year through the date of termination, using pro-rated performance targets where
necessary to account for the shortened performance period.

 

(c)                                  Termination by Executive for Good Reason
after a Change in Control. If a Change in Control occurs and within six months
of the Change in Control (i) Executive is

 

5

--------------------------------------------------------------------------------


 

terminated pursuant to Section 6(b)(3) hereof or (ii) Executive terminates this
Agreement during the Employment Period pursuant to Section 6(c)(1) hereof, then
Section 7(a) and 7(b) will not apply, but instead pursuant to this Section 7(c),
the Company shall pay Executive the following severance, in a lump sum, subject
to all applicable withholdings, on the 60th day after the Termination Date,
provided that Executive has executed, not revoked, and any period to revoke has
lapsed, a full general release in favor of the Company and its affiliates,
including but not limited to ITH:

 

(1)                                 Two year’s Base Salary; and

 

(2)                                 Two year’s Annual Performance Bonus at
target.

 

In addition, immediately prior to the termination of Executive’s employment in a
situation entitling him to severance under this Section 7(c), Executive shall
become 100% vested in all of the rights and interests then held by Executive
under the Company’s stock and other equity plans (to the extent not theretofore
vested), including without limitation any stock options, restricted stock,
restricted stock units, performance units, and/or performance shares.

 

(d)                                 Additional Benefits. If the Company is
required to pay Executive severance by, and subject to, Section 7(a) or 7(b) or
7(c), or if Executive is terminated pursuant to Section 6(b)(1) then:

 

(1)                                 Such severance shall be paid in addition to
any other payments the Company may make to Executive (including, without
limitation, salary, fringe benefits, and expense reimbursements) in discharge of
the Company’s obligations to Executive under this Agreement with respect to
periods ending coincident with or prior to the Termination Date.

 

(2)                                 The Company shall reimburse Executive for
COBRA continuation coverage for twelve full months (or for the lesser duration
of such COBRA coverage) beginning with the month following the month in which
the Termination Date occurs, such that employee’s cost of such COBRA coverage
shall equal the cost, if any, that Executive would pay (on behalf of himself and
his spouse and dependents, as applicable) under the Company’s group health plan
had Executive not terminated; provided, that if group health coverage under
another group health plan becomes available thereafter to Executive, Executive’s
spouse, or Executive’s dependents (as applicable), the Company’s reimbursement
obligations under this paragraph will cease with respect to each person to whom
such coverage becomes available. Executive shall notify the Company immediately
upon group health coverage becoming available to Executive, Executive’s spouse,
or Executive’s dependents.

 

(3)                                 Payments under Sections 7(a) or 7(b) or
7(c), or payment under the disability insurance policy pursuant to Section 5(c),
shall be in lieu of any severance benefits otherwise due to Executive under any
severance pay

 

6

--------------------------------------------------------------------------------


 

plan or program maintained by the Company that covers its employees and/or its
executives.

 

(e)                                  “Cause” means the occurrence or existence,
prior to occurrence of circumstances constituting Good Reason, of any of the
following events during the Employment Period:

 

(1)                                 Executive’s gross negligence or material
mismanagement in performing, or material failure or inability (excluding as a
result of death or Disability) to perform, Executive’s duties and
responsibilities as described herein or as lawfully directed by the Board;

 

(2)                                 Executive’s having committed any act of
willful misconduct or material dishonesty (including but not limited to theft,
misappropriation, embezzlement, forgery, fraud, falsification of records, or
misrepresentation) against the Company or any of its affiliates, including but
not limited to ITH, or any act that results in, or could reasonably be expected
to result in, material injury to the reputation, business or business
relationships of the Company or any of its affiliates, including but not limited
to ITH;

 

(3)                                 Executive’s material breach of this
Agreement, any fiduciary duty owed by Executive to the Company or its affiliates
(including but not limited to ITH), or any written workplace policies applicable
to Executive (including but not limited to the Company’s code of conduct and
policy on workplace harassment) whether adopted on or after the date of this
Agreement;

 

(4)                                 Executive’s having been convicted of, or
having entered a plea bargain, a plea of nolo contendere or settlement admitting
guilt for, any felony, any crime of moral turpitude, or any other crime that
could reasonably be expected to have a material adverse impact on the Company’s
or any of its affiliates’ reputations (including but not limited to ITH’s
reputation); or

 

(5)                                 Executive’s having committed any material
violation of any federal law regulating securities (without having relied on the
advice of the Company’s attorney) or having been the subject of any final order,
judicial or administrative, obtained or issued by the Securities and Exchange
Commission, for any securities violation involving fraud, including, for
example, any such order consented to by Executive in which findings of facts or
any legal conclusions establishing liability are neither admitted nor denied.

 

(f)                                   “Good Reason” means the occurrence, prior
to occurrence of circumstances constituting Cause, of any of the following
events during the Employment Period without Executive’s consent:

 

(1)                                 Any material breach by the Company of this
Agreement,;

 

7

--------------------------------------------------------------------------------


 

(2)                                 Any requirement by the Company that
Executive relocate outside of the Denver metropolitan area;

 

(3)                                 Failure of any successor to assume this
Agreement not later than the date as of which it acquires substantially all of
the assets or businesses of the Company;

 

(4)                                 Any material reduction in Executive’s title,
responsibilities, or duties or the Board directs Executive to report to someone
other than the Board; or

 

(5)                                 The assignment to Executive of any duties
materially inconsistent with his duties as President and Chief Executive Officer
of the Company;

 

provided however, that no Good Reason shall have occurred unless Executive
provides the Board written notice of the initial occurrence of the event or
condition described in (1) through (5) immediately above within 90 days of the
initial occurrence of such event or condition, the event or condition is not
remedied or cured within 30 days of the Board’s receipt of such written notice,
and Executive actually terminates his employment with the Company within 120
days of the initial occurrence of such event or condition.

 

(g)                                  “Change of Control” means (i) any person or
group of affiliated or associated persons acquires more than 50% of the voting
power of the Company; (ii) the consummation of a sale of all or substantially
all of the assets of the Company; (iii) the liquidation or dissolution of the
Company; (iv) a majority of the members of the Board are replaced during any
12-month period by Board members whose nomination or election was not approved
by the members of the Board at the beginning of such period (the “Incumbent
Board”) (provided that any subsequent members of the Board whose nomination or
election was previously approved by the Incumbent Board shall thereafter be also
deemed to be a member of the Incumbent Board); or (v) the consummation of any
merger, consolidation, or reorganization involving the Company in which,
immediately after giving effect to such merger, consolidation or reorganization,
less than 51% of the total voting power of outstanding stock of the surviving or
resulting entity is then “beneficially owned” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) in the aggregate by the
stockholders of the Company immediately prior to such merger, consolidation or
reorganization. Notwithstanding the foregoing, in no event shall a Change of
Control be deemed to occur in the event of a sale of Company securities or debt
as part of a bona fide capital raising transaction or internal corporate
reorganization.

 

8.                                      Parachute Payment.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) (a “Payment”) including, by example and not by way of limitation,
acceleration (by the Company or otherwise) of the date of vesting or payment
under any plan, program, arrangement or agreement of the Company, would be
subject to the excise tax imposed by Code

 

8

--------------------------------------------------------------------------------


 

Section 4999 or any interest or penalties with respect to such excise tax (such
excise tax together with any such interest and penalties, shall be referred to
as the “Excise Tax”), then there shall be made a calculation under which such
Payments provided to Executive are reduced to the extent necessary so that no
portion thereof shall be subject to the Excise Tax (the “4999 Limit”). A
comparison shall then be made between (i) Executive’s Net After-Tax Benefit (as
defined below) assuming application of the 4999 Limit; and (ii) Executive’s Net
After-Tax Benefit without application of the 4999 Limit. If (ii) exceeds (i),
then no limit on the Payments shall be imposed by this Section 8. Otherwise, the
amount payable to Executive shall be reduced so that no such Payment is subject
to the Excise Tax. “Net After-Tax Benefit” shall mean the sum of (x) all
payments that Executive receives or is entitled to receive that are in the
nature of compensation and contingent on a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company within the meaning of Code Section 280G(b)(2) (either, a
“Section 280G Transaction”), less (y) the amount of federal, state, local and
employment taxes and Excise Tax (if any) imposed with respect to such payments.

 

(b)                                 In the event that a reduction in Payments is
required pursuant to this Section 8, then, except as provided below with respect
to Payments that consist of health and welfare benefits, the reduction in
Payments shall be implemented by determining the “Parachute Payment Ratio” (as
defined below) for each Payment and then reducing the Payments in order
beginning with the Payment with the highest Parachute Payment Ratio. For
Payments with the same Parachute Payment Ratio, such Payments shall be reduced
based on the time of payment of such Payments, with amounts being paid furthest
in the future being reduced first. For Payments with the same Parachute Payment
Ratio and the same time of payment, such Payments shall be reduced on a pro-rata
basis (but not below zero) prior to reducing Payments next in order for
reduction. For purposes of this Section, “Parachute Payment Ratio” shall mean a
fraction, the numerator of which is the value of the applicable Payment as
determined for purposes of Code Section 280G, and the denominator of which is
the financial present value of such Parachute Payment, determined at the date
such payment is treated as made for purposes of Code Section 280G (the
“Valuation Date”). In determining the denominator for purposes of the preceding
sentence (i) present values shall be determined using the same discount rate
that applies for purposes of discounting payments under Code Section 280G;
(ii) the financial value of payments shall be determined generally under Q&A 12,
13 and 14 of Treasury Regulation 1.280G-1; and (iii) other reasonable valuation
assumptions as determined by the Company shall be used. Notwithstanding the
foregoing, Payments that consist of health and welfare benefits shall be reduced
after all other Payments, with health and welfare Payments being made furthest
in the future being reduced first. Upon any assertion by the Internal Revenue
Service that any such Payment is subject to the Excise Tax, Executive shall be
obligated to return to the Company any portion of the Payment determined by the
Professional Services Firm to be necessary to appropriately reduce the Payment
so as to avoid any such Excise Tax.

 

(c)                                  All determinations required to be made
under this Section 8, including whether and when a Payment is cut back pursuant
to Section 8(c) and the amount of such cut-back, and the assumptions to be
utilized in arriving at such determination, shall be made by a professional
services firm designated by the Board that is experienced in performing
calculations under Section 280G (the “Professional Services Firm”) which shall
provide detailed supporting calculations both to the Company and Executive. If
the Professional Services Firm is serving as

 

9

--------------------------------------------------------------------------------


 

accountant or auditor for the individual, entity or group effecting the
Section 280G Transaction, the Board shall appoint another qualified professional
services firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Professional Services Firm hereunder). All
fees and expenses of the Professional Services Firm shall be borne solely by the
Company.

 

9.                                      Conflicts of Interest. Executive agrees
that he shall promptly disclose to the Board any conflict of interest involving
Executive upon Executive becoming aware of such conflict. Executive’s ownership
of an interest not in excess of one percent in a business organization that
competes with the Company or its affiliates (including but not limited to ITH)
shall not be deemed to constitute a conflict of interest.

 

10.                               Confidentiality. The Company agrees to provide
Executive valuable Confidential Information of the Company and its affiliates
(including but not limited to ITH) and of third parties who have supplied such
information to the Company. In consideration of such Confidential Information
and other valuable consideration provided hereunder, Executive agrees to comply
with this Section 10.

 

(a)                                 “Confidential Information” means, without
limitation and regardless of whether such information or materials are expressly
identified as confidential or proprietary, (i) any and all non-public,
confidential or proprietary information or work product of the Company or its
affiliates (including but not limited to ITH), (ii) any information that gives
the Company or its affiliates (including but not limited to ITH) a competitive
business advantage or the opportunity of obtaining such advantage, (iii) any
information the disclosure or improper use of which is reasonably expected to be
detrimental to the interests of the Company or its affiliates (including but not
limited to ITH), (iv) any trade secrets of the Company or its affiliates
(including but not limited to ITH), and (v) any other information of or
regarding the Company or any of its affiliates (including but not limited to
ITH), or its or their past, present or future, direct or indirect, potential or
actual officers, directors, employees, owners, or business partners, including
but not limited to information regarding any of their businesses, operations,
assets, liabilities, properties, systems, methods, models, processes, results,
performance, investments, investors, financial affairs, future plans, business
prospects, acquisition or investment opportunities, strategies, business
partners, business relationships, contracts, contractual relationships,
organizational or personnel matters, policies or procedures, management or
compensation matters, compliance or regulatory matters, as well as any
technical, seismic, industry, market or other data, studies or research, or any
forecasts, projections, valuations, derivations or other analyses, performed,
generated, collected, gathered, synthesized, purchased or owned by, or otherwise
in the possession of, the Company or its affiliates (including but not limited
to ITH)or which Executive has learned of through his affiliation as a Board
Director or his employment with the Company. Confidential Information also
includes any non-public, confidential or proprietary information about or
belonging to any third party that has been entrusted to the Company or its
affiliates (including but not limited to ITH). Notwithstanding the foregoing,
Confidential Information does not include any information which is or becomes
generally known by the public other than as a result of Executive’s actions or
inactions.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Protection. In return for the Company’s
promise to provide Executive with Confidential Information, Executive promises
(i) to keep the Confidential Information, and all documentation, materials and
information relating thereto, strictly confidential, (ii) not to use the
Confidential Information for any purpose other than as required in connection
with fulfilling his duties as President and Chief Executive Officer for the
benefit of the Company, and (iii) to return to the Company all documents
containing Confidential Information in Executive’s possession upon separation
from the Company for any reason.

 

(c)                                  Value and Security. Executive understands
and agrees that all Confidential Information, and every portion thereof,
constitutes the valuable intellectual property of the Company, its affiliates
(including but not limited to ITH), and/or third parties, and Executive further
acknowledges the importance of maintaining the security and confidentiality of
the Confidential Information and of not misusing the Confidential Information.

 

(d)                                 Disclosure Required By Law. If Executive is
legally required to disclose any Confidential Information, Executive shall
promptly notify the Company in writing of such request or requirement so that
the Company and/or its affiliates (including but not limited to ITH) may seek an
appropriate protective order or other relief. Executive agrees to cooperate with
and not to oppose any effort by the Company and/or its affiliates (including but
not limited to ITH) to resist or narrow such request or to seek a protective
order or other appropriate remedy. In any case, Executive will (i) disclose only
that portion of the Confidential Information that, according to the advice of
Executive’s counsel, is required to be disclosed (and Executive’s disclosure of
Confidential Information to Executive’s counsel in connection with obtaining
such advice shall not be a violation of this Agreement), (ii) use reasonable
efforts (at the expense of the Company) to obtain assurances that such
Confidential Information will be treated confidentially, and (iii) promptly
notify the Company and/or its affiliates (including but not limited to ITH) in
writing of the items of Confidential Information so disclosed.

 

(e)                                   Third-Party Confidentiality Agreements. To
the extent that the Company or its affiliates (including but not limited to ITH)
possesses any Confidential Information which is subject to any confidentiality
agreements with, or obligations to, third parties, Executive will comply with
all such agreements or obligations in full. The immediately preceding sentence
shall apply only if the Company or any affiliate (including but not limited to
ITH) has provided Executive with a copy of such agreements, and Executive may
disclose such agreements and any related Confidential Information to Company’s
attorneys and rely on their advice regarding compliance therewith.

 

11.                               Agreement Not to Compete. The Executive
acknowledges that, in the course of the performance of the Executive’s duties
and obligations under this Agreement, the Executive will acquire access to
Confidential Information and the Executive further acknowledges that if the
Executive were to compete against the Company or any of its affiliates
(including but not limited to ITH), or be employed or in any way involved with a
person or company that was in competition with the Company or any of its
affiliates (including but not limited to ITH) following the termination of the
Executive’s employment with the Company, the Company and its affiliates
(including but not limited to ITH) would suffer irreparable damages.
Accordingly, the Executive will not, at any time or in any manner, during the
Executive’s Employment Period

 

11

--------------------------------------------------------------------------------


 

or at any time within one (1) year following the termination of Executive’s
employment for whatever reason, and notwithstanding any alleged breach of this
Agreement:

 

(a)                                 directly or indirectly engage in any
business involving the acquisition, exploration, development or operation of any
mineral property which is competitive or in conflict with the business of the
Company or any of its affiliates (including but not limited to ITH);

 

(b)                                 accept employment or office with or render
services or advice to any other company, firm or individual, whether a
competitor or otherwise, engaged in the acquisition, exploration, development or
operation of mineral property which is competitive or in conflict with the
business of the Company or any of its affiliates (including but not limited to
ITH);

 

(c)                                  solicit or induce any director, officer or
employee of the Company or of any its affiliates (including but not limited to
ITH) to end their association with the Company or any of its affiliates
(including but not limited to ITH); or

 

(d)                                 directly or indirectly, on the Executive’s
own behalf or on behalf of others, solicit, divert or appropriate to or in favor
of any person, entity or corporation, any maturing business opportunity or any
business of the Company or of any of its affiliates (including but not limited
to ITH); or

 

(e)                                  directly or indirectly take any other
action inconsistent with the fiduciary relationship of a senior officer to his
company, without the prior written consent of the Board, which consent may be
withheld in the Board’s sole discretion.

 

(f)                                   For this purpose of this Section 11,
mineral property which is competitive or in conflict with the business of the
Company or any of its affiliates (including but not limited to ITH) means one:

 

(1)                                 which is primarily prospective for gold, and

 

(2)                                 any part of which lies within a horizontal
distance of twenty-five (25) kilometers from the outer boundaries of any mineral
property in which the Company or any of its affiliates (including but not
limited to ITH) holds, or has the right to acquire, an interest.

 

12.                               Withholdings. The Company may withhold and
deduct from any payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, and (b) any deductions consented to in
writing by Executive.

 

13.                               Severability. It is the desire of the Parties
hereto that this Agreement be enforced to the maximum extent permitted by law,
and should any provision contained herein be held unenforceable by a court of
competent jurisdiction or arbitrator (pursuant to Section 15), the Parties
hereby agree and consent that such provision shall be reformed to create a valid
and

 

12

--------------------------------------------------------------------------------


 

enforceable provision to the maximum extent permitted by law; provided, however,
if such provision cannot be reformed, it shall be deemed ineffective and deleted
from this Agreement without affecting any other provision of this Agreement.

 

14.                               Title and Headings; Construction. Titles and
headings to Sections hereof are for the purpose of reference only and shall in
no way limit, define or otherwise affect the provisions hereof. Any and all
Exhibits referred to in this Agreement are, by such reference, incorporated
herein and made a part hereof for all purposes. The words “herein”, “hereof,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement and not to any particular provision hereof. This Agreement shall be
deemed drafted equally by both the Parties. Its language shall be construed as a
whole and according to its fair meaning. Any presumption or principle that the
language is to be construed against any Party shall not apply.

 

15.                               Arbitration; Injunctive Relief; Attorneys’
Fees.

 

(a)                                 Subject to Section 15(b), any dispute,
controversy or claim between Executive and the Company arising out of or
relating to this Agreement, Executive’s employment with Company, or the
termination of either (other than with respect to claims arising exclusively
under one or more of the Company’s employee benefit plans subject to ERISA) will
be finally settled by arbitration in Denver, Colorado before, and in accordance
with the rules for the resolution of employment disputes then in effect at the
American Arbitration Association. The arbitrator’s award shall be final and
binding on both Parties.

 

(b)                                 Notwithstanding Section 15(a), an
application for emergency or temporary injunctive relief by either party shall
not be subject to arbitration under this Section 15; provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section 15.
Executive acknowledges that Executive’s violation of Sections 9 and/or 10 and/or
11 of this Agreement will cause irreparable harm to the Company and its
affiliates (including but not limited to ITH), Executive agrees not to contest
that Executive’s violation of Sections 9 and/or 10 and/or 11 of this Agreement
will cause irreparable harm to the Company and its affiliates (including but not
limited to ITH), and Executive agrees that the Company shall be entitled as a
matter of right to specific performance of Executive’s obligations under
Sections 9 and 10 and 11 and an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such agreements
by Executive or others acting on his/her behalf, without any showing of
irreparable harm and without any showing that the Company and its affiliates
(including but not limited to ITH) does not have an adequate remedy at law. The
right of the Company and its affiliates (including but not limited to ITH) to
injunctive relief shall be cumulative and in addition to any other remedies
provided by law or equity.

 

(c)                                  Each side shall share equally the cost of
the arbitrator and bear its own costs and attorneys’ fees incurred in connection
with any arbitration, unless a statutory claim authorizing the award of
attorneys’ fees is at issue, in which event the arbitrator may award a
reasonable attorneys’ fee in accordance with the jurisprudence of that statute.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Nothing in this Section 15 shall prohibit a
party to this Agreement from (i) instituting litigation to enforce any
arbitration award or (ii) joining another party to this Agreement in a
litigation initiated by a person which is not a party to this Agreement.

 

16.                               Governing Law. THIS AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS. THE EXCLUSIVE VENUE FOR THE
RESOLUTION OF ANY DISPUTE RELATING TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT
(THAT IS NOT SUBJECT TO ARBITRATION UNDER SECTION 15 FOR ANY REASON) SHALL BE IN
THE STATE AND FEDERAL COURTS LOCATED IN DENVER, COLORADO AND THE PARTIES HEREBY
EXPRESSLY CONSENT TO THE JURISDICTION OF THOSE COURTS.

 

17.                               Entire Agreement and Amendment. This Agreement
contains the entire agreement of the Parties with respect to Executive’s
employment and the other matters covered herein (except to the extent that other
agreements are specifically referenced herein); moreover, this Agreement
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the Parties hereto concerning the subject matter hereof and
thereof. This Agreement may be amended, waived or terminated only by a written
instrument executed by both Parties hereto.

 

18.                               Survival of Certain Provisions. Wherever
appropriate to the intention of the Parties hereto, the respective rights and
obligations of said Parties, including, but not limited to, the rights and
obligations set forth in Sections 6 through 16 hereof, shall survive any
termination or expiration of this Agreement for any reason.

 

19.                               Waiver of Breach. No waiver by either pay
hereto of a breach of any provision of this Agreement by the other party, or of
compliance with any condition or provision of this Agreement to be performed by
such other party, will operate or be construed as a waiver of any subsequent
breach by such other party or any similar or dissimilar provision or condition
at the same or any subsequent time. The failure of either party hereto to take
any action by reason of any breach will not deprive such party of the right to
take action at any time while such breach continues.

 

20.                               Assignment. Neither this Agreement nor any
rights or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company shall assign
this Agreement to any successor (whether by merger, purchase or otherwise) to
all or substantially all of the equity, assets or businesses of the Company, if
such successor expressly agrees to assume the obligations of the Company
hereunder.

 

21.                               Notices. Notices provided for in this
Agreement shall be in writing and shall be deemed to have been duly received
(a) when delivered in person or sent by facsimile transmission, (b) on the first
business day after such notice is sent by air express overnight courier service,
or (c) on the third business day following deposit in the United States mail,
registered or certified mail, return receipt requested, postage prepaid and
addressed, to the following address, as applicable:

 

14

--------------------------------------------------------------------------------


 

(a)                                 If to Company, addressed to: Suite 350 -
9635 Maroon Circle, Suite 350, Englewood, Colorado 80112; Attention: The Chair
of the Board

 

(b)                                 If to Executive, addressed to the address
set forth below Executive’s name on the execution page hereof; or to such other
address as either party may have furnished to the other party in writing in
accordance with this Section 21.

 

22.                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a copy hereof
containing multiple signature pages, each signed by one party, but together
signed by both Parties hereto.

 

23.                               Definitions. The Parties agree that as used in
this Agreement the following terms shall have the following meanings: an
“affiliate” of a person shall mean any person directly or indirectly
controlling, controlled by, or under common control with, such person; the terms
“controlling, controlled by, or under common control with” shall mean the
possession, directly or indirectly, of the power to direct or influence or cause
the direction or influence of management or policies (whether through ownership
of securities or other ownership interest or right, by contract or otherwise) of
a person; the term “person” shall mean a natural person, partnership (general or
limited), limited liability Company, trust, estate, association, corporation,
custodian, nominee, or any other individual or entity in its own or any
representative capacity, in each case, whether domestic or foreign.

 

24.                               Internal Revenue Code Section 409A .

 

(a)                                 If at the time of the Executive’s separation
from service, (i) the Executive is a specified employee (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
using the identification methodology selected by the Company from time to time),
and (ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code), the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
additional taxes or interest under Section 409A of the Code, then the Company
will not pay such amount on the otherwise scheduled payment date but will
instead pay it in a lump sum on the first to occur of (x) the first business day
after such six-month period, (y) Executive’s death, or (z) such other date as
will not cause such payment to be subject to tax or interest under Code
Section 409A.

 

(b)                                 It is the intention of the Parties that
payments or benefits payable under this Agreement not be subject to the
additional tax or interest imposed pursuant to Code Section 409A. To the extent
such potential payments or benefits could become subject to Code Section 409A,
the Parties shall cooperate to amend this Agreement with the goal of giving the
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed. The Executive shall, at the request of the
Company, take any action (or refrain from taking any action), required to comply
with any correction procedure promulgated pursuant to

 

15

--------------------------------------------------------------------------------


 

Code Section 409A. In no event shall the Company be liable to Executive for any
taxes, penalties, or interest that may be due as a result of the application of
Code Section 409A.

 

(c)                                  With respect to payments under this
Agreement, for purposes of Code Section 409A, each severance payment will be
considered one of a series of separate payments, and each such payment shall be
a separately identifiable and determinable amount.

 

(d)                                 For purposes of determining the timing of
any payment of severance compensation, the Executive will be deemed to have a
termination of employment only upon a “separation from service” within the
meaning of Code Section 409A.

 

(e)                                  Any amount that the Executive is entitled
to be reimbursed under this Agreement will be reimbursed to the Executive as
promptly as practical, and in any event not later than the last day of the
calendar year following the year in which the expenses were incurred.

 

(f)                                   Executive’s termination of his employment
for Good Reason is intended to be a separation from service for good reason as
described in Treas. Reg. § 1.409A-1(n)(2) and this Agreement shall be
interpreted and construed accordingly.

 

(g)                                  For purposes of this Agreement, each
payment of severance compensation is intended to be excepted from Code
Section 409A to the maximum extent provided under Code Section 409A as follows:
(i) each payment that is scheduled to be made following Executive’s termination
of employment and within the applicable 2 1/2 month period specified in Treas.
Reg. § 1.409A(b)(4) is intended to be excepted under the short-term deferral
exception as specified in Treas. Reg. § 1.409A-1(b)(4) and (ii) each payment
that is not otherwise excepted under the short-term deferral exception is
intended to be excepted under the involuntary separation pay exception as
specified in Treas. Reg. § 1.409A-1(b)(9)(iii) or the exception for limited
payments described in Treas. Reg. § 1.409A-1(b)(9)(v)(D). The Executive shall
have no right to designate the date of any payment of severance compensation to
be made hereunder.

 

25.                               Employment at Will. Executive agrees that by
signing below he agrees that he is an employee at will and just as he is free to
terminate his employment at any time, for any reason, the Company is also free
to terminate his employment at any time, for any reason.

 

SIGNATURE PAGE FOLLOWS

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement to be
effective for all purposes as of the Effective Date.

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

Dated:

9/19/12

 

/s/ Donald C. Ewigleben

 

 

 

Donald C. Ewigleben

 

 

 

 

 

 

 

THE COMPANY

 

 

 

 

 

 

 

 

Dated:

9/19/12

 

By:

 

 

 

 

 

/s/ Tom Yip

 

 

 

 

Tom Yip

 

 

 

 

CFO

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

·                  Executive is responsible for running a public company (ITH),
and for all facets of the business.

 

·                  Executive is responsible for creating and maintaining
stability and investor confidence.

 

·                  Executive is responsible for creating a vision and strategy
for future growth.

 

·                  Executive is responsible for driving realistic value creation
and growth in light of the strong near-term growth potential and challenging
financing imperatives as the Livengood Project (the “Project”) moves through the
early stages of development.

 

·                  Executive is responsible for ensuring that strategies are in
place in the first year of his employment:

 

·                  To rapidly and responsibly commence a strategic process to
secure a joint venture partner, either to advance the Project further or to
pursue some other opportunity to maximise shareholder value in the near term;

 

·                  To obtain financing to satisfy the 2012/2013 requirements for
the Project by gaining access to capital markets on appropriate terms;

 

·                  To successfully complete a comprehensive feasibility study on
the Livengood deposit, to be completed during the second quarter of 2013;

 

·                  To develop strong relationships with existing key
stakeholders and different levels of government (State and Federal) in Alaska to
help ensure the acquisition of future environmental permitting; and

 

·                  To integrate the Denver and Fairbanks teams and continue to
retain and build a top tier management team capable of building ITH into an
operating company.

 

·                  Executive’s responsibilities also include:

 

·                  To craft, in conjunction with the management team, a mission
and vision statement for ITH, and to communicate and ensure the understanding of
this statement among employees, shareholders, community stakeholders and
partners;

 

·                  To craft, in conjunction with the management team, a values
statement to communicate ITH’s values with respect to operational excellence,
workplace safety, environmental best practices, business ethics, integrity and
entrepreneurship;

 

·                  In close partnership with the Board, to adjust and execute
the current vision and strategic plan required for future value accrual and the
success;

 

18

--------------------------------------------------------------------------------


 

·                  To ensure ITH’s solid reputation among the local and global
investment communities;

 

·                  To motivate, focus and retain a talented senior executive
team capable of achieving ITH’s strategic business plan, and to ensure senior
management succession;

 

·                  To understand and skillfully navigate the contextual dynamics
involved in building relationships across the community at many levels;

 

·                  To execute a well-crafted exploration program to ensure the
orderly development of the Project;

 

·                  To ensure the development and identification of merger,
acquisition or partnership opportunities that fit the strategic direction and
enhance Shareholder value; and

 

·                  Other duties as assigned by the Board.

 

19

--------------------------------------------------------------------------------